IN THE UNITED STATES DISTRIC'I` COURT
FOR THE DISTRICT OF MONTANA

 

'- §z~'“'";.
'.1 ~- ,».
=;_. ii t
3 E'..= ':I;'

 

 

BILLINGS DIVISION
MAR 2 5 2019
C|erk. U S District Court
ZACHARY G. SHAFFER, oismcé$ienu;>mana
CV 18-06-BLG-sPW g

Petitioner,

vs. ORDER ADOPTING
FINDINGS AND

DOUGLAS FENDER, ATTORNEY RECOMMENDATIONS
GENERAL OF THE STATE OF
MONTANA,

Respondents.

 

Petitioner Zachary G. Shaffer, appearing pro se, seeks habeas corpus relief
pursuant to 28 U.S.C. §2254. Shaffer challenges his conviction in the Twenty-
Second Judicial District Court, Carbon County, Montana., for felony assault on a
police officer. (Doc. l at 2-3).

Pending before the Court are United States Magistrate Judge Timothy
Cavan’s findings and recommendations on Shaffer’s petition (Doc. 8). Judge
Cavan recommends this Court dismiss Shaffer’s habeas petition with prejudice
because it is procedurally defaulted (Doc. 8 at 18). Specifically, Judge Cavan
held Shaffer’s petition Was procedurally defaulted because the Montana Supreme
Court has not considered the merits of Shaffer’s petition (Doc. 8 at 4). Judge

Cavan further held Shaffer had not shown adequate grounds for this Court to

excuse the default and review the petition’s claims (Doc. 8 at 5). Shaffer filed a
timely objection to the findings and recommendations, entitling him to de novo
review. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(b)(3).

Shaffer’s objection states his constitutional rights are being denied based on
procedure (Doc. 9). The Court Will decline to comment on the merits of Shaffer’s
petition The Court cannot review a procedurally defaulted petition unless there is
adequate ground to excuse the default. Judge Cavan concluded there was not
adequate ground to excuse the default and the Court agrees

IT IS ORDERED the proposed findings and recommendations entered by
United States Magistrate Judge Cavan (Doc. 8) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Shaffer’s petition (Doc. l) is DISMISSED
with prejudice

IT IS FURTHER ORDERED the Clerk of Court is directed to enter by
separate document a judgment in favor of Respondents and against Petitioner.

lT lS FURTl-IER ORDERED a certificate of appealability is DENIED.

DATED this Mfmarch, 2019.

A¢M/.@¢Zaz;g,

/`s'UsAN P. WATTERS
United States District Judge

